Citation Nr: 0734309	
Decision Date: 11/01/07    Archive Date: 11/19/07

DOCKET NO.  04-24 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an effective date earlier than June 27, 
2001, for the grant of service connection for a left knee 
disability, based upon an allegation of clear and 
unmistakable error (CUE).

2.  Entitlement to an initial increased evaluation for left 
knee disability, characterized as changes of the 
chondromalacia, left patella, involving the medial aspect of 
the patella, and currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

A. A. Booher, Counsel

INTRODUCTION

The veteran had active service from August 1963 to April 
1967.  He was born in May 1943.

This appeal to the Board of Veterans Appeals (Board) is from 
actions taken by the above Department of Veterans Affairs 
(VA) Regional Office (RO) in June 1999 and August 2002.

Service connection is also in effect for hallux valgus, 
bilateral, rated as noncompensably disabling.

The veteran and his wife provided testimony from a VA 
facility in Albany, NY, via videoconference, before the 
undersigned Veterans Law Judge on Travel Board at the VARO in 
June 2007.  A transcript (Tr.) is of record.  At that time, 
it was clarified that the issues on appeal remained as shown 
on the first page of the present decision.  Tr. at 17.  Other 
issues raised in the course of the appeal, including service 
connection for other disabilities on a secondary basis, are 
not yet perfected on appeal.

There was a previous revocation of the veteran's 
representation by the New York State Division of Veterans' 
Affairs in April 2006 on the basis of failure to cooperate, 
but that relationship was resumed at the time of the Travel 
Board hearing and continues at present.   

FINDINGS OF FACT

1. The VARO's 1973 rating decision was not appealed by the 
veteran, and is therefore final.

2.  The 1973 rating decision was reasonably supported by the 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied in not granting 
service connection for a chronic left knee disorder as a 
result of in-service injury.

3.  The appellant has failed to allege any kind of error of 
fact or law in the 1973 rating decision which, when called to 
the attention of later reviewers, compels the conclusion, as 
to which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.

4.  The veteran filed a request to reopen the claim on the 
basis of new and material evidence on March 26, 1999; the 
claim was denied June 19, 1999; a notice of disagreement 
(NOD) was filed June 9, 2000, and a statement of the case 
(SOC) was issued in June 2000; his substantive appeal was 
received in June 2001, which was untimely under the law.

5.  The VA Form 9 received June 27, 2001, absent anything 
else comparable, can be reasonably interpreted as the date of 
reopening of his claim.

6.  The RO is not in receipt or possession of any evidence 
after March 1999 and prior to June 27, 2001, that can 
reasonably be construed as an informal claim of entitlement 
to service connection for a left knee disability as a result 
of service.

7.  For the year prior to and during the two-year time frame 
after June 27, 2001, the veteran's left knee disorder was 
productive of no more than mild to slight overall knee 
impairment with pain and some instability but without X-ray 
evidence of fracture or any other osseous impairment.

8.  Although a formal or informal claim was not entered on 
June 27, 2003, evidence received within one year, and the 
finite date and circumstances of a motor vehicle accident 
(MVA) in which the veteran was involved constitute an 
informal claim for increased compensation for a left knee 
disability.

9.  After the MVA on June 27, 2003, the veteran's left knee 
disability has been chronically manifested by a significant 
fracture with damaged ligaments and meniscus, deformity, pain 
and swelling, fatigability, and considerable instability and 
symptoms more nearly approximating an overall moderately 
severe to severe impairment.  

10.  The veteran's left knee disability does not cause 
singularly unusual impairment in the nature of frequent need 
for hospitalization (other than an arthroscopy) or ongoing 
impairment of his working capacity other than contemplated 
under the schedular standards.  

CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than June 27, 
2001, for the award of service connection and a 10 percent 
rating for left knee disability have not been met.  38 
U.S.C.A. §§ 5103, 5107, 5110, 7105 (West 2002 & Supp. 2007); 
38 C.F.R. 2.159, 3.400, 20.200, 20.201, 20.302 (2007).

2.  The criteria for an evaluation in excess of 10 percent 
for left knee disability from June 27, 2001, until June 27, 
2003, are not met.  38 U.S.C.A. §§ 1155, 5103 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 32.321, 4.7, 4.40, 4.59, 
4.71a, Diagnostic Codes (DCs) 5010-5260, 5257 (2007).

3.  The criteria for an evaluation of 30 percent, and no 
more, for left knee disability from June 27, 2003, are met.  
38 U.S.C.A. §§ 1155, 5103 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 32.321, 4.7, 4.40, 4.59, 4.71a, DCs 5010-5260, 5257 
(2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not be affected because, for example, actual 
knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefit sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

The VCAA is not applicable to the appellant's allegation of 
CUE.   The Court has determined that an assertion of CUE is 
not a conventional claim.  Instead, a CUE claimant is 
collaterally attacking a previous, final decision.  Given the 
nature of a claim to revise an earlier final VARO decision 
based upon CUE, no notification as to additional evidentiary 
development of the record is at issue, since, as discussed 
below, the evaluation of such a claim is based upon the 
record as it was constituted at the time of the decision as 
to which revision is sought.

Moreover, the Court has held that "as a matter of law, the 
VCAA is inapplicable to CUE claims."  Sorakubo v. Principi, 
16 Vet. App. 120, 122 (2002), citing Livesay v. Principi, 15 
Vet. App. 165, 178-79 (2001) (en banc).  The veteran's 
earlier effective date claim is based solely upon his 
allegation of CUE in the final 1973 decision of the RO, and 
hence additional development of the claim is not warranted.

In summary, and as will be discussed below in detail as 
required, the veteran filed a claim for service connection 
for a left knee disability in 1973; that claim was denied by 
the VARO in 1973, and a timely appeal was not filed.  He 
endeavored to reopen his claim in March 1999; it was denied 
in a VARO action on June 19, 1999.  He filed his NOD on June 
9, 2000, 10 days prior to the expiration date for so filing, 
but nonetheless timely.  The SOC was issued on June 14, 2000, 
and mailed to the veteran on August 1, 2000.  The VA received 
his substantive appeal, on VA Form 9, with attachments on 
June 27, 2001, which was untimely because it was not within 
one year after the date of mailing of the notice of the 
determination being appealed, nor, alternatively, within 60 
days after the mailing of the SOC.  The veteran was informed 
in March 2002 as to how to appeal the decision as to untimely 
filing, and did not do so.

The VARO considered the untimely VA Form 9 as a claim to 
reopen, as he was informed in correspondence in March 2002.  
The VARO sent him a VCAA notice letter in May 2002, and 
private and VA treatment reports were introduced into the 
file.  

The action taken by the VARO in granting his claim for 
service connection and assigning a 10 percent rating was 
effected on August 6, 2002 (and provided an effective date of 
June 27, 2001, as the date of the receipt of his reopened 
claim).  He was notified of that decision in September 2002.  

He filed his NOD in October 2002, and letters discussing his 
options were sent to him in December 2003.  (In the meantime, 
he had filed new claims for other service connected benefits, 
issues which are not pertinent herein.)  He filed his 
substantive appeal/Form 9 on the pending appellate issues on 
June 24, 2004.  VA and private records were then introduced 
into the file, and SSOCs were issued in August 2004 and 
October 2004.  A letter clarifying the pending appellate 
review issues was sent in October 2004; and another SSOC was 
issued in December 2004 after he submitted more private 
treatment records. 

The veteran collaterally filed a somewhat expanded claim, 
asserting that CUE had been committed in the initial action 
in 1973 denying his claim and arguing that the evidence has 
remained the same from 1966 to present.  A rating action by 
the VARO in March 2005 found that there had been no CUE in 
the action taken in 1973 to deny his claim.  He was informed 
of that action and his appeal options in April 2005.  At the 
time of the hearing in June 2007, he submitted additional 
evidence, with a waiver of initial VARO consideration.  This 
is all in the file.  Discussion again took place at the 
hearing as to his appellate options and related matters.

Throughout, evidentiary development was undertaken and by way 
of VARO correspondence and the Board action, as well as the 
SOCs and SSOCs, since he filed the claims, he has been 
notified that VA would obtain pertinent data to include VA 
records and records of other Federal agencies, and that he 
could submit private medical records or authorize VA to 
obtain private medical records on his behalf.  He was asked 
to submit more pertinent evidence, to include any in his 
possession, and has stated that he has none.   

The Board finds that the content of the communications with 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  VCAA notification was furnished prior to 
the initial adjudication; any other defect with respect to 
timing was harmless error.  See Mayfield, supra.  He was 
advised of his opportunities to submit additional evidence 
after which additional data was obtained and entered into the 
record.  The Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  He has indicated that he had 
no other information or evidence to give VA to substantiate 
his claim.

In addition, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of the current appeal.  
Neither the veteran nor his representative has suggested in 
any way that there is any prejudice due to a lack of proper 
VA notice or assistance, and they have demonstrated actual 
knowledge of the information and evidence necessary to 
substantiate the pending claim.  See, e.g., Dalton v. 
Nicholson, 21 Vet. App. 23, 30 (2007) (Court was convinced 
that appellant and representative had demonstrated actual 
knowledge of the information and evidence necessary to 
establish the claim). 

Thus, any absence of information was harmless error and, to 
whatever extent the decision of the Court in Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues, the Board notes that such 
information was provided to the veteran in a letter of March 
2006.  Any presumption of error as to VCAA notice has been 
rebutted in this case.  See Sanders, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
No useful purpose would be served in remanding this matter 
for yet more development on this issue.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

II.  Earlier Effective Date

As noted above, an appeal consists of a timely filed Notice 
of Disagreement in writing, and, after a Statement of the 
Case has been furnished, a timely filed substantive appeal.  
38 C.F.R. § 20.200.  Thus, an appeal to a rating action is 
initiated by submission of an NOD within one year of issuance 
of the rating action being appealed.  38 C.F.R. § 20.302.  
The law requires that a communication from a claimant contain 
certain information to constitute an NOD.  While special 
wording is not required, the NOD must be in terms which can 
be reasonably construed as disagreement with that 
determination and a desire for appellate review.  38 C.F.R. 
§ 20.201.  Additional basic requirements for a timely appeal 
are that it must be filed within 60 days of the mailing of 
the SOC or within the remainder of the one-year period from 
the date of mailing of the notice of the determination being 
appealed, whichever is later.  The issue of timeliness may 
also be appealed.  See 38 U.S.C.A. § 7105. 

In this case, the veteran filed his initial claim for service 
connection for a left knee disorder in 1973.  At that time, 
his service records confirmed his having fallen on his left 
knee in November 1966.  His separation examination in 
February 1967 showed a history of trauma to the left knee in 
November 1966, at which time the veteran said he had been 
told the knee was badly bruised.  He said that he now had 
sporadic episodes of pain and the knee giving out.  He said 
he had been told by a physician to build up the strength in 
that knee.  On examination, he demonstrated no effusion in 
either knee cap, and anterior, posterior, and lateral 
stability was good in both knees.  He had minimal joint 
crepitation in the right knee on extension and flexion.  The 
examiner made no diagnosis with regard to any left knee 
disability.  

A VA examination in July 1973 noted the history in service.  
The veteran said that he had fallen in 1966 in service, but 
that X-rays at the time had shown nothing was broken although 
there was swelling.  He was prescribed pain medications and 
rest.  He said that the knee now gave out at times but did 
not lock or pop-out.  He said he had fallen when the knee 
gave out.  The examiner noted the absence of swelling, 
subluxation, atrophy, and any limitation of motion or other 
findings.  X-rays of the left knee were within normal limits, 
and the examiner diagnosed history of left knee instability 
without objective evidence of current leg knee disability.  

After being notified by letter in August 1973 of the denial 
of his claim, he filed an NOD on August 10, 1973 (received 
August 20, 1973) and a SOC was issued on October 2, 1973, in 
which the reasons for the decision, and his procedural 
options, were delineated.  The veteran did not thereafter 
respond for a number of years so it was assumed he abandoned 
the original claim.

The veteran filed a claim to reopen his claim with new and 
material evidence on March 26, 1999.  The VARO denied his 
claim in a rating on June 19, 1999.  His NOD was filed June 
9, 2000.  The SOC was issued on June 14, 2000 and mailed 
August 1, 2000.  His substantive appeal on VA Form 9 was 
received on June 27, 2001.  Accordingly, he did not meet the 
timeliness requirements as to either option under the 
provisions of 38 U.S.C.A. § 7105.  

The veteran was also informed as to how he might appeal the 
timeliness issue itself, and did not do so.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002 & Supp. 2007) and 
38 C.F.R. § 3.400 (2007).  Unless specifically provided 
otherwise, the effective date of an award based on an 
original claim, a claim reopened after final adjudication, or 
a claim for increase, of compensation, dependency and 
indemnity compensation, or pension, "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  38 
U.S.C.A. § 5110(a).  The implementing regulation clarifies 
this to mean, except as otherwise provided, the effective 
date of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 C.F.R. § 
3.400.

38 C.F.R. § 3.155(c) provides that, when a claim has been 
filed which meets the requirements of 38 C.F.R. § 3.151 or 38 
C.F.R. § 3.152, an informal request for increase or reopening 
will be accepted as a claim.  38 C.F.R. § 3.157 provides that 
once a formal claim for compensation has been allowed, the 
date of outpatient or hospital examination will be accepted 
as a claim when such reports relate to examination or 
treatment for which service connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year.

The VARO opted to give the veteran the benefit of the doubt, 
and rather then requiring some additional statement from him, 
considered the VA Form 9, received on June 27, 2001, as his 
request to reopen his claim.  Because the proper effective 
date for an award based on a reopened claim can be no earlier 
than the date on which that claim was received (other than 
pursuant to provisions as further detailed below with regard 
to CUE), that date, June 27, 2001, is the earliest date from 
which the claim could be effectuated.

In the case of Rudd v. Nicholson, 20 Vet. App. 296 (2006), 
the veteran sought earlier effective dates for various 
benefits, by attempting to overcome final unappealed rating 
determinations dated years earlier.  The Court held that a 
final decision of the Secretary is subject to revision only 
on the grounds of clear and unmistakable error, or upon the 
presentation of new and material evidence to reopen.  In 
essence, the Court held that there is no basis in law for a 
"freestanding" earlier effective date claim which can be 
raised at any time.  Id. at 299.  Applying the holding in 
Rudd to the facts of this case, the Board finds that the 
veteran did not timely appeal the rating actions of August 
1973 and June 1999.  If a decision by the RO goes unappealed, 
it is final.  A final and binding RO decision shall not be 
subject to revision on the same factual basis except by duly 
constituted appellate authorities or except on the basis of 
CUE, as provided in 38 C.F.R. § 3.105 of this part. 38 C.F.R. 
§ 3.104(a). 

If a claimant wishes to reasonably raise CUE, "there must be 
some degree of specificity as to what the alleged error is 
and, unless it is the kind of error . . . that, if true, 
would be clear and unmistakable error on its face, persuasive 
reasons must be given as to why the result would have been 
manifestly different but for the alleged error."  Fugo v. 
Brown, 6 Vet. App. 40, 43-44 (1993).

As noted above, a final decision may be reversed or amended 
where evidence establishes that it was a product of clear and 
unmistakable error.  38 C.F.R. § 3.105(a).  That regulation 
is of long standing, and has been codified in statute, at 38 
U.S.C.A. § 5109A.

Judicial precedent has consistently stressed the rigorous 
nature of the concept of CUE.  ""Clear and unmistakable 
error is an administrative failure to apply the correct 
statutory and regulatory provisions to the correct and 
relevant facts.  It is not mere misinterpretation of facts."  
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  In 
addition, "[c]lear and unmistakable error requires that 
error, otherwise prejudicial . . . must appear undebatably."  
Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  Clear and 
unmistakable errors "are errors that are undebatable, so 
that it can be said that reasonable minds could only conclude 
that the original decision was fatally flawed at the time it 
was made."  Russell v. Principi, 3 Vet. App. 310, 313-4 
(1992).  "It must always be remembered that CUE is a very 
specific and rare kind of 'error.'" Fugo v. Brown, supra.

The Court has propounded a three-pronged test to determine 
whether clear and unmistakable error is present in a prior 
determination:  (1) either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; (2) 
the error must be "undebatable" and of the sort "which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made;" and (3) a determination 
that there was clear and unmistakable error must be based on 
the record and law that existed at the time of the prior 
adjudication in question.  See Damrel v. Brown, 6 Vet. App. 
242, 245 (1994), (quoting Russell v. Principi, supra.  See 
also Bustos v. West, 179 F.3d 1378 (Fed. Cir.) (expressly 
adopting the "manifestly changed the outcome" language in 
Russell, supra), cert. denied, 120 S. Ct. 405 (1999).

In order to determine whether a previous final VA rating 
decision contained CUE, a review of the law and evidence, 
which were before the rating, board "at that time" must be 
undertaken.  See 38 C.F.R. § 3.104(a).  "A determination 
that there was 'clear and unmistakable error' must be based 
on the record that existed at the time of the prior . . . 
decision." Russell, supra at 314.  In other words, the Board 
cannot apply the benefit of hindsight to its evaluation of 
the RO's action in 1973 in determining whether CUE existed at 
that time.

In this case, it is undisputed that the veteran failed to 
initiate or perfect an appeal of the 1973 rating decision 
which he now is challenging.  Therefore, that decision became 
final.  Then, as now, absent a presumptive basis for granting 
service connection, to support a claim for service connection 
for a claimed disability, the evidence must show that the 
disability was a chronic disability which developed in 
service, or was a disability which had persisted from service 
until the present time, so that if the disability was first 
diagnosed after service, the evidence must show that the 
disability was incurred in service.  38 C.F.R. § 3.303.

The veteran claims CUE in the 1973 RO decision, contending 
that reasonable minds could not differ that the evidence of 
record at the time of that prior decision supported a grant 
of the claim by showing a causal link between the veteran's 
injury in service and his post-service left knee problems.  
However, at the time of that decision, the evidence consisted 
of service records, showing a left knee injury, and 
separation examination which showed his left knee within 
normal limits.  Also of record was the report of a private 
physician who had seen him in 1973 for pain and soreness in 
the left knee and some swelling due to "an old injury to 
knee joint"; and a report of a VA examination in 1973 which 
showed negative X-rays of his left knee, and concluded that 
he had a history of left knee instability without objective 
dysfunction at the time of the examination.  And while the 
veteran now argues that the evidence now is basically the 
same as what was available in 1973, and thus there was CUE 
error in the 1973 decision, the Board respectfully disagrees.

Thus, in summary, the RO applied the applicable regulation, 
38 C.F.R. § 3.303, and interpreted the facts as not showing a 
left knee disorder either as a chronic disease in service, or 
continuous from service, or incurred in service.  The Board 
finds that reasonable minds could assuredly differ as to the 
application of the law governing service connection to the 
facts as present at the time of the 1973 VARO decision, and 
the interpretation then made by the RO was not unreasonable.  
The veteran's CUE claim thus is based ultimately only upon a 
disagreement as to the interpretation of the facts, and 
accordingly cannot be granted.   

There is also no doubt, based upon the applicable laws and 
regulations, that it is the date of the claim, not the date 
of onset of an illness or disability, which is the 
determining criterion for the award of an effective date of 
service connection in this case.  The Court has held that the 
mere presence of a disability does not establish intent on 
the part of a claimant to seek service connection for that 
disability.  See KL v. Brown, 5 Vet. App. 205, 208 (1993); 
Crawford v. Brown, 5 Vet. App. 33, 35 (1995).  See also 
Brannon v. West, 12 Vet. App. 32, 135 (1998).  

In sum, while the veteran contends (and the Board can accept, 
solely for the purpose of our present analysis) that his 
disorder began some time ago and prior to June 2001, that is 
not a basis upon which the Board may award him an earlier 
effective date for the establishment of service connection.  
In addition, while the veteran did file earlier applications 
for service-connected disability benefits, the claims were 
denied by the VARO, as noted above, and became final in the 
absence of any timely appeal.  Because the decisions became 
final, the veteran is not entitled to that earlier claim date 
as the effective date of his current compensation award.

In the instant case, the award of service connection for a 
left knee disorder was granted effective from June 27, 2001, 
the date of the veteran's application to reopen his claim.  
That is the earliest possible effective date based upon the 
facts of the case and the applicable law and regulations.  
The preponderance of the evidence is clearly against the 
veteran's claim for an effective date earlier than June 27, 
2001, for the award of service connection.

The Court of Appeals for Veterans Claims has held that the 
date of the filing of a claim is controlling in effective-
date determinations.  See Lalonde v. West, 12 Vet. App. 377, 
380 (1999).  The Court also found that the effective date of 
an award of service connection is not based upon the date of 
the earliest medical evidence demonstrating entitlement, but 
on the date that the application upon which service 
connection was ultimately awarded was filed with VA.

The effective date of a claim reopened with new and material 
evidence is the date of the claim to reopen.  38 C.F.R. § 
3.400(q)(1)(ii), (r).   

As noted above, under 38 C.F.R. § 3.155, any communication or 
action indicating an intent to apply for one or more benefits 
under the laws administered by VA, from a claimant, his or 
her duly authorized representative, a Member of Congress, or 
some person acting as next friend of a claimant who is not 
sui juris may be considered an informal claim. Upon receipt 
of an informal claim, if a formal claim has not been filed, 
an application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  That has not been 
demonstrated herein.

Since the Board is required to address all potential 
arguments, it is noted that in this case, there has been no 
implication of lack of finality of any of the pertinent 
aforecited rating decisions.   See Hayre v. West, 188 F.3d 
1327 (Fed. Cir. 1999) overruled, Cook v. Principi, 318 F.3d 
1334, 1339 (Fed. Cir. 2002).  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).  Entitlement to an earlier effective 
date for service connection for a left knee disability prior 
to June 27, 2001 is denied.

III.  Increased Rating

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
rating personnel are directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
under 38 C.F.R. § 4.2, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Under Diagnostic Code 5257 (for impairment of the knee), a 10 
percent disability evaluation requires slight recurrent 
subluxation or lateral instability.  A 20 percent evaluation 
requires moderate recurrent subluxation or lateral 
instability.  A 30 percent evaluation requires severe 
recurrent subluxation or lateral instability.  38 C.F.R. § 
4.71a, DC 5257.

Under Diagnostic Code 5258, dislocated semilunar cartilage, 
with frequent episodes of locking, pain, and effusion into 
the joint, warrants a 20 percent rating. 

Diagnostic Codes 5260 and 5261 are utilized to rate 
limitation of flexion and extension of the knee joint.  Under 
DC 5260, limitation of flexion of the knee to 60 degrees 
warrants a noncompensable evaluation, limitation of flexion 
to 45 degrees warrants a 10 percent rating, limitation of 
flexion to 30 degrees warrants a 20 percent evaluation and 
limitation of flexion to 15 degrees warrants a 30 percent 
evaluation, the highest schedular evaluation under this 
diagnostic code. 

Under Diagnostic Code 5261, limitation of extension of the 
knee to 5 degrees warrants a noncompensable evaluation, 
limitation of extension of the knee to 10 degrees warrants a 
10 percent evaluation, limitation of extension to 15 degrees 
warrants a 20 percent evaluation, and limitation of extension 
to 20 degrees warrants a 30 percent evaluation.  Limitation 
of extension of the knee to 30 degrees warrants a 40 percent 
evaluation and limitation of extension of the knee to 45 
degrees warrants a 50 percent evaluation, the highest 
schedular evaluation under this code. 

The Rating Schedule provides that the normal range of motion 
of the knee is zero degrees on extension to 140 degrees on 
flexion.  38 C.F.R. § 4.71, Plate II.

VA's General Counsel has held that a veteran who has 
arthritis and instability of the knee could receive separate 
ratings under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23- 
97 (1997); 62 Fed. Reg. 63,604 (1997).  When a knee disorder 
is already rated under DC 5257, the veteran must also have 
limitation of motion under DC 5260 or DC 5261 in order to 
obtain a separate rating for arthritis.  If the veteran does 
not at least meet the criteria for a zero-percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.

In VAOPGCPREC 9-98 (1998); 64 Fed. Reg. 52,376 (1999), the VA 
General Counsel further explained that, when a veteran has a 
knee disability evaluated under Diagnostic Code 5257, to 
warrant a separate rating for arthritis based on X-ray 
findings, the limitation of motion need not be compensable 
under DC 5260 or DC 5261; rather, such limited motion must at 
least meet the criteria for a zero-percent rating.  In the 
alternative, a compensable rating may be granted by virtue of 
38 C.F.R. § 4.59.

In VAOPGCPREC 9-2004 (2004); 69 Fed. Reg. 59,990 (2004), the 
VA General Counsel held that, when considering Diagnostic 
Codes 5260 and 5261 together with 38 C.F.R. § 4.71, a veteran 
may receive a rating for limitation in flexion only, 
limitation of extension only, or separate ratings for 
limitations in both flexion and extension under DC 5260 (leg, 
limitation of flexion), and DC 5261 (leg, limitation of 
extension).  Where a veteran has both a limitation of 
flexion, and limitation of extension of the same leg, the 
limitations must be rated separately to adequately compensate 
for functional loss associated with injury to the leg.

Diagnostic Code 5014, osteomalacia, provides that a rating 
should be based on the limitation of motion of the affected 
parts as arthritis degenerative. 

Under DC 5010, traumatic arthritis is to be rated as 
degenerative arthritis, and DC 5003 provides that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint of group of minor 
joints affected by limitation of motion to be combined, not 
added, under DC\ 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40. Consideration is to be given to 
whether there is less movement than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness, 
fatigability, incoordination, or pain on motion. 38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
VA must consider any part of the musculoskeletal system that 
becomes painful on use to be "seriously disabled."

With any form of arthritis, painful motion is an important 
factor of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint. 38 C.F.R. § 4.59.  Specific 
diagnostic code provisions relate to arthritis, as others are 
available for rating limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.

Service connection was granted for the veteran's left knee 
disorder, characterized as chondromalacia, by rating action 
in August 2002.  A 10 percent rating was assigned from June 
27, 2001.

The Board notes that this is a case in which the veteran has 
expressed continuing disagreement with the initial rating 
assignments.  In general, when an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  However, when the current appeal arose 
from the initially assigned rating, consideration must be 
given as to whether staged ratings should be assigned to 
reflect entitlement to a higher rating at any point during 
the pendency of the claim.  Fenderson v. West, 12 Vet. App. 
119 (1999).  To the extent shown below, the Board holds that 
staging is modestly applicable herein.

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

For comparative purposes, the VA examination in 1999 showed 
complaints of left knee pain and locking of the left knee, 
giving out and a locking sensation.  He said he had numbness 
on the medial aspect of the knee.  He took pain medications 
and Quinine for cramping.  He also had plantar fasciitis in 
the left foot.  On clinical evaluation, he had a history of 
intermittent swelling and tenderness and pain in the medial 
aspect of the knee.  Flexion was restricted to 80 degrees 
with complaints of pain.  The McMurray and Drawer signs were 
negative and neurological evaluation was within normal 
limits.  X-rays of the left knee were normal.

The veteran's spouse provided a statement to the effect that 
she was a certified nurses' aide and a physical therapist 
aide and that he had had problems with his left knee since 
1966.

A statement is of record from a private caregiver reflecting 
in November 1994, he had low back problems and a left leg 
injury.  In July 1995 he had hurt the shoulder and had had 
surgery.  Other notations refer to his left foot (not knee) 
problems including arthritis.  Notations from January, 
February and March 1997 were that he had back and left hip 
problems which radiated into the left lower extremity.

A statement is of record from a private physician, S.T.M., 
M.D., dated in July 1997, to the effect that the veteran had 
been his patient for some time.  The veteran had worked for 
35 years at a grocery facility where he had done a lot of 
lifting and stacking of shelves.  Dr. M reported that among 
other injuries, in March 1995, he had reinjured his left leg; 
and in June 1995, had trouble with the left leg again.  Dr. M 
felt that some of this was due to arthritis, but felt that 
most of the problems were due to his long-term occupation 
which he was no longer able to do.

A private podiatrist, T.A.C., in May 1999, reported that he 
had seen the veteran for painful left foot problems for which 
he had prescribed orthotics, etc.  In another statement in 
October 1999, Dr. C reported that he had seen the veteran for 
heel and foot pain since December 1996.  Prior to his care, 
he had been seen by another physician who had recorded a 
history of left sided pain in the leg and foot that began 
after an injury in June 1995.  He had since developed 
arthritis in the left foot, which had had industrial impact.   

In June 2000, the veteran submitted copies of private 
clinical reports from January, June, and July 1974 which 
showed complaints relating to his left knee and a history of 
a fall in 1966 in service.  While there was initial 
resolution, he said he had experienced a recent increase in 
symptoms in the past 6 weeks when he had had to walk more at 
work.  He had not had any catching, locking, or swelling of 
the knee.  The physician found that he had mild tenderness at 
L-5/S-1 and was concerned that the knee symptoms were arising 
from either knee or his back.  X-rays were normal.  Since 
findings were normal, it was felt that the knee problem might 
be chondromalacia or a meniscal tear.  X-ray evaluation with 
contrast dye into the left knee was negative and the examiner 
concluded that the symptoms were probably coming from his 
back.   

Several private medical statements are in the file from 1997-
2000 relating to incapacitation from work due primarily to 
other disabilities but also including left leg pain.  Other 
reports relate to injury to his lower back and shoulders.

Private treatment records from 2000 were submitted showing 
ongoing left knee complaints of pain as well as problems in 
multiple other joints for which he was to be given time from 
work.

The veteran had indicated that he is in receipt of Social 
Security Administration (SSA) benefits.  The pertinent 
clinical records relating to the left knee care were provided 
by the veteran at the 2002 VA examination.  He has not 
indicated that any other records would be available in SSA 
files that are not otherwise of record with regard to the 
current VA claim.

A comprehensive VA orthopedic evaluation was undertaken in 
June 2002, the entire report from which is of record.  
Evidence included extensive records of private care submitted 
to the examiner by the veteran at the time of the evaluation.  
He gave an extensive history of injury including in service 
and said he had been on medical disability since his most 
recent injury to a shoulder and back in 1995.  The veteran 
complained of chronic left knee pain, "giving out" and a 
feeling of "being out of joint".  The physician observed 
that he did not have apparent discomfort when walking down 
the hall, getting into and out of the chair, or removing his 
socks.  

On examination of the left knee, there was no apparent 
atrophy or fasciculation, no effusion or erythema.  He had 
mild diffuse tenderness, especially with moving the patella.  
Active range of motion was full extension with flexion to 
about -5 degrees.  McMurray and Lockman were negative.  There 
was questionable laxity of the medical collateral ligament.  
Straight leg raising was to 80 degrees.  Deep tendon reflexes 
at the left knee was +2 and +1 at the left ankle.  Magnetic 
resonance imaging (MRI) of the left knee showed mild discoid 
lateral meniscus; no meniscal ligament tear; and mild changes 
in the chondromalacia patella involving the medial aspect of 
the patella.  Diagnosis was chondromalacia patella.

Private treatment records are in the file relating to the 
veteran's status after a motor vehicle accident (MVA) in June 
2003, with residuals relating to his left knee.  The initial 
2003 MVA injury was specifically described as a "fracture of 
his tibial plateau which was quite comminuted in nature" and 
further said to be "a fairly-well aligned fracture but 
certainly included intra-articular involvement of the 
tibia".  The physician noted that the veteran had been 
followed since the surgery, since he had also had evidence of 
associated cartilage tearing with the fracture.  The notation 
in February 2004 was that he also had associated early 
arthritic changes near the areas of the fracture step-off.  
The physician opined that he would probably continue to have 
problems and eventually need a knee replacement.

Various treatment records have been submitted including 
multiple MRI's taken since the June 27, 2003 MVA.  In 
November 2003, the MRI showed comminuted fracture of the 
tibial plateau with intrarticular components; posterior horn 
meniscal tear extending to the inferior articular surface; 
extensive abnormal signal anterior horn lateral meniscus 
which might represent contusion and/or extensive degenerative 
change without evidence of focal tear; medial collateral 
ligament sprain.  Neurological studies in March 2004 showed 
mild left lower extremity radiculopathy due to changes 
predominantly in the back (S/1) supplied muscles on the 
left..

A private surgical report is of record from January 2004 when 
the veteran underwent arthroscopy and partial medial and 
lateral meniscectomies with shaving and chondroplasty of the 
patella.  Among other findings during the procedure was 
evidence of an old fracture line progressing through the 
medial compartment with a chondral flap.

A private MRI in March 2004 showed findings essentially the 
same as the earlier MRI with additional tiny joint effusion 
and mild thickening of the MCL consistent with the MVC 
injury.

On VA follow-up visit in May 2004, it was noted that he had 
had a motor vehicle accident a year before with multiple 
injuries including relating to his back and left knee.  He 
had had injections for the knee.

On VA examination in June 2004, with regard to his left knee, 
it was noted that since the last VA examination in 2002, the 
veteran had been in an automobile accident in June 2003 at 
which time he sustained a fracture of the tibial plateau on 
the left, after which he had used crutches and later 
graduated to a cane and then walked without assistive 
devices; however, he was walking with a cane at the time of 
the examination.  Pain, weakness, and fatigability had led to 
episodic giving-way, and he had undergone arthrosopic surgery 
in January 2004.  The veteran was still taking PT on a 
regular basis, and undergoing pool therapy on the left knee 
twice a week to strengthen the supporting muscles around the 
knee.  He had some continued weakness and fatigue that 
required that he rest after walking a few hundred yards.  He 
could not stand for more than 7 minutes without fatigue, and 
described other activities in which his left knee caused 
problems.  He said he had retired in 1995 due to a back 
injury.

On examination, his knees were symmetrical.  There was no 
increase in temperature, no deformity and no swelling.   The 
left knee anterior drawer sign showed some laxity as did the 
lateral collateral ligament.  The left knee flexed to 140 
degrees without pain; an additional 5 degrees produced a 
click and a wince of pain.  Extension was possible to 0 
degrees.  McMurray's was negative.  A slight crepitation was 
noted of the left knee with flexion and extension maneuvers.  
He got in and out of his pants in a sitting position.  He 
said his knee gave way now on a daily basis.  X-ray 
comparisons were to be made to see changes since the accident 
and surgery in January; X-rays were consistent with old 
trauma (fracture) and degenerative arthritis.  Diagnoses were 
chondromalacia patellae and degenerative disease of cartilage 
and joint of the left knee, post bilateral meniscal tears 
with repair through arthroscopic surgery.

A private physician, D.P.K., M.D., for whom some records are 
also in the file, reported in April 2006 that he had cared 
for the veteran for his left knee and other diagnoses, most 
recently a cartilage tear to the left knee.  He noted that 
the testing had shown marked progression of the 
chondromalacia patella to Grade III.  The veteran had told 
the physician that this was service-connected, and the 
physician reported that the 10 percent evaluation should be 
reassessed based on the changed condition over the past 10 
years.

Private clinical reports were introduced (with waiver of 
initial RO consideration) at the hearing with regard to his 
most recent care, including additional left knee arthroscopy 
and partial lateral meniscectomy and chondroplasty of the 
patellofemoral joint in April 2007.

Also of record is the testimony provided at the hearing.

In assessing the veteran's left knee disability, it is fair 
to state that the considerable medical findings, both VA and 
private, since June 2001 primarily may be categorized into 
two subsets, i.e., those from before and those after his MVA 
accident in June 2003.  

To be fair, it must also be collaterally noted that the VARO 
has not endeavored to distinguish those findings with regard 
to his left knee as being due to his in-service injury versus 
the 2003 MVA, but has rated based on the overall clinical 
findings  The Board will do likewise, but must be nonetheless 
mindful of the fact that his increased pathology had 
relatively nothing to do with natural unencumbered 
progression of any left knee injury in service in 1966.  For 
that matter, the file is replete with indications that 
throughout the years the veteran has had any number of 
incidents, including in his work with the grocery chain, 
which have had some impact on his left lower extremity, to 
include his left knee.  Again, the VARO has not distinguished 
these for purposes of rating his service-connected 
disability, and the Board will follow suit.

Since the veteran is disagreeing with the initial rating 
assigned, the adjudication at this time is susceptible to 
Fenderson considerations and staging, so the evidence must be 
taken in a chronological manner since the date of his claim, 
June 2001.  

In this regard, the medical evidence at the time of the grant 
(June 27, 2001) reflected some symptoms originating in his 
back (which is not service-connected) and radiating into his 
left lower extremity.  His left knee disability was then 
manifested by the knee "giving out" without signs on 
examination of effusion, swelling, atrophy or fasciculation.  
He complained of mild diffuse tenderness at the patella and 
while range of motion was essentially normal (lacking only 5 
degrees in flexion), he had questionable ligament laxity.  
Significantly, X-rays were repeatedly negative for any 
degenerative changes.  

The VARO has rated the veteran's left knee disability under 
Diagnostic Code 5260, limitation of flexion of the knee to 60 
degrees warrants a noncompensable evaluation, or when 
limitation of flexion to 45 degrees warrants a 10 percent 
rating, limitation of flexion to 30 degrees warrants a 20 
percent evaluation and limitation of flexion to 15 degrees 
warrants a 30 percent evaluation.  

Alternatively, if rated under DC 5257 (other impairment of 
the knee), a 10 percent disability evaluation requires slight 
recurrent subluxation or lateral instability.  A 20 percent 
evaluation requires moderate recurrent subluxation or lateral 
instability.  A 30 percent evaluation requires severe 
recurrent subluxation or lateral instability.  

In this case, from June 2001 and at all times prior to his 
MVA, the veteran's symptoms were no more than mild or slight, 
and never approximated a level of moderate so that anything 
more than a 10 percent rating was warranted regardless of the 
criteria utilized.   For these reasons, the 10 percent rating 
is the proper rating for the period prior to the MVA.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).

With the advent of the veteran's MVA in June 2003, his left 
knee situation become something else entirely.  The 2003 MVA 
was clearly the delineating factor, and there are private 
treatment records in the file referring to that and 
subsequent care.  And while he did not submit a formal 
separate new claim at that time, the extensive evidence 
submitted shortly thereafter (and well within one year) with 
regard to that accident constitute a valid informal claim for 
increase while collaterally sustaining evidentiary 
requirements to support an increased rating.

In summary, the MVA resulted in a significant injury, a 
comminuted fracture of the left knee with associated ligament 
and meniscal joint tearing.  The veteran has recently argued 
that the surgical report at the time of his first post-MVA 
surgery showed an "old fracture", and has suggested that 
these changes were due to service.  That assertionis is 
neither credible nor accurate.  There were X-rays of the knee 
prior to that time and no sign of a fracture to the left knee 
in service or prior to the MVA, nor had he previously shown 
any such sign of left knee osseous damage or deformity of any 
other nature.

Nonetheless, the complex fracture and associated problems as 
a result of the MVA are all now addressed in his overall 
schedular evaluation as being indistinguishable from the 
other left knee residual disability.  In this regard, since 
June 27, 2003, the date of that accident, he has had several 
surgical procedures without significant ongoing improvement.  
He has loss of stability, pain on movement, and increased 
fatigability and pain.  He has shown marked progression of 
the chondromalacia patella to Grade III, and MRI and X-rays 
show degenerative changes associated with the MVA residuals.  

With the evidence in balance, and accordingly resolving 
reasonable doubt in his favor, the Board finds that the 
veteran more nearly approximates the criteria for a 30 
percent rating, but no more, for his left knee disability 
since the MVA in June 2003.  He does not have ankylosis or 
other findings as would warrant an evaluation in excess of 30 
percent, regardless of the criteria utilized.

The Board has also considered the provisions of 38 C.F.R. § 
3.321(b)(1), as to an extra-schedular rating.  However 
neither the evidence of record nor the veteran's contentions 
shows frequent hospitalization other than addressed above for 
surgery, and, while he is not working, his retirement was 
primarily due to his back and only tangentially related to 
his left knee.  His left leg has not shown marked 
interference with employment other than reflected in the 
schedular criteria. Therefore, the Board finds that further 
consideration or referral of this matter under the provisions 
of 38 C.F.R. § 3.321(b)(1) is not necessary or appropriate.


ORDER

An effective date earlier than June 27, 2001, for service 
connection for left knee disability is denied.

Entitlement to an evaluation in excess of 10 percent for left 
knee disability, characterized as chondromalacia, left 
patella, involving the medial aspect of the patella, from 
June 27, 2001, until June 27, 2003, is denied.

Entitlement to an increased evaluation of 30 percent for left 
knee disability, characterized as chondromalacia, left 
patella, involving the medial aspect of the patella and 
degenerative changes, from June 27, 2003, is allowed to the 
extent indicated, subject to the regulatory criteria relating 
to the payment of monetary awards.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  



Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)




 Department of Veterans Affairs


